          Case 2:20-cv-02043-SAC Document 16 Filed 04/23/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS,

M.P.,1

                            Plaintiff,

         Vs.                                                 No. 20-2043-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                     Defendant.


                                MEMORANDUM AND ORDER

               The case comes before the court on the defendant Social Security

Commissioner’s ("Commissioner’s") motion to stay proceedings. ECF# 15. The

defendant points out his answer and the certified transcript were due on April 21,

2020, after a clerk’s office extension of time. The defendant now asks for a stay as

his agency is unable to complete the administrative record due to the impact of the

COVID-19 crisis and related governmental orders upon the Social Security

Administration and upon his employees charged with the physical production of the

administrative record. In particular, the defendant states that because of these

circumstances, “critical in person physical tasks associated with preparing the

transcript cannot be accomplished.” ECF# 15, ¶ 5. The defendant attaches an

affidavit explaining the physical tasks and details involved in preparing the

administrative transcript. The defendant telephoned the pro se plaintiff and left a

message regarding this motion. The defendant did not hear back from the plaintiff




1 The use of initials is to preserve privacy interests.
                                             1
         Case 2:20-cv-02043-SAC Document 16 Filed 04/23/20 Page 2 of 3




prior to filing this motion.

              As part of its broad discretion in managing the docket, a court may issue

stays over the whole or part of the proceeding. See Clinton v. Jones, 520 U.S. 681,

706 (1997) (“The District Court has broad discretion to stay proceedings as an incident

to its power to control its own docket.”). The court in exercising this power to stay

weighs the parties’ different interests and balances them in consideration of “the

economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am.

Co., 299 U.S. 248, 254-55 (1936). If the request to stay would delay court proceedings

for other litigants, the movant must “make a strong showing of necessity.”

Commodity Futures Trading Com’n v. Chilcott Portfolio Management, Inc., 713 F.2d

1477, 1484 (10th Cir. 1983).

              The court finds from the face of the defendant’s motion that he has

carried his burden of showing the necessity for a stay. The court makes its finding

subject to reconsideration should the plaintiff timely present a case for significant

prejudice here. Realizing the importance of Social Security benefits and the time

already involved in these proceedings, the court will stay the matter for 60 days at

which time, if the answer and administrative record have not been filed, the

defendant may seek to extend the stay if the circumstances from COVID-19 crisis

justify an extension.

              IT IS THEREFORE ORDERED that the defendant’s motion to stay

proceedings (ECF# 15) is granted insofar as the matter is stayed for 60 days from the

date this order is filed;




                                           2
        Case 2:20-cv-02043-SAC Document 16 Filed 04/23/20 Page 3 of 3




             IT IS FURTHER ORDERED that the stay shall lift automatically upon the

defendant’s filing of his answer and administrative record or upon the expiration of

60-day stay, whichever occurs first.

             Dated this 23rd day of April, 2020, Topeka, Kansas.



                          s/Sam A. Crow
                          Sam A. Crow, U.S. District Senior Judge




                                          3
